                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                Plaintiff,                       )                     2:20-CR-00065
                                                 )
         vs.                                     )
                                                 )
                                                 )
   EMORY Q. JACKSON,
                                                 )
                                                 )
                Defendant.
                                                 )



                                               ORDER

         Defendant has filed a Motion to Suppress [Doc. 21], Motion to Exclude Evidence

  [Doc. 23], and Motion to Compel [Doc. 24]. An evidentiary hearing will be held on these

  motions before the undersigned on Tuesday, October 13, 2020 at 9:00 a.m.

         Defendant’s presence is REQUIRED.


 SO ORDERED:



                                            /s Cynthia Richardson Wyrick
                                            United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 26 Filed 09/30/20 Page 1 of 1 PageID #: 50
